  Case: 1:20-cv-00333-TSB-KLL Doc #: 5 Filed: 08/19/20 Page: 1 of 2 PAGEID #: 16




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 RASHAAN DAVIS,                               :   Case No. 1:20-cv-333
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 HAMILTON COUNTY,                             :
                                              :
        Defendant.                            :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on June 16, 2020, submitted a

Report and Recommendation. (Doc. 4). No objections were filed

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 4) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) Plaintiff’s case is DISMISSED for lack of prosecution.
 Case: 1:20-cv-00333-TSB-KLL Doc #: 5 Filed: 08/19/20 Page: 2 of 2 PAGEID #: 17




        2) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:      8/19/2020                                        s/Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                            2
